DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-5 are pending and are under examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/17/2019 and 02/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ueshima et al. (US 20130341145 A1) in view of Hakata et al. (US 20060097232 A1).
Regarding claim 1, Ueshima teaches a magneto-rheological fluid (hereinafter referred to as ‘MR’ fluid) that contains:
A magnetic particle mixture (Abstract), meeting the claimed “fine particle mixture”;
A dispersion medium (Abstract), meeting the claimed “dispersion medium in which the fine particle mixture is dispersed”;
First magnetic particles and second magnetic particles, wherein the first magnetic particles have an average particle size of 1-50 µm (Abstract), meeting the claimed first particles having an average particle size of 1-30 µm, and the second magnetic particles have an average particle size of 20-200 nm (Abstract), meeting the claimed second particles having an average particle size of 100-300 nm. Thus, with regard to the overlap in particle sizes of both the first and the second particles, it has been held that in the case where the claimed ranges "overlap or lie prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Ueshima further teaches that a proportion of the second magnetic particles 2-10 wt% (Abstract), in view of the magnetic particle mixture only containing first magnetic particles and second magnetic particles, the balance of the magnetic particles mixture would be the first magnetic particles. Thus, the resulting percentage of first magnetic particles would be 100%-10% to 100%-2%, or 90-98 wt% of first magnetic particles, which is within the claimed range of 60-99 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Although Ueshima appreciates that the second magnetic particles “are at least one of magnetite particles or iron particles”, suggesting that the second magnetic particles comprise more than one type of particle (i.e. a third particle) is silent regarding the MR fluid containing “third particles” having an average particle size greater than or equal to 10-50 nm.

Hakata teaches an MR fluid comprising magnetic particles and a dispersing medium which exhibits an excellent dispersion stability and can be prevented from suffering from sedimentation of magnetic particles contained therein (Abstract).
Hakata further teaches that the magnetic particles comprise magnetic particles (A) having an average particle diameter of 0.3-10 µm, and fine magnetic particles (B) having an average particle diameter of 5-15 nm [0021]. A blending weight ratio of the fine magnetic particles (B) to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
The particles (A) of Hakata are analogous to the “first magnetic particles” of Ueshima, in view of the substantially similar and overlapping particle sizes (Ueshima’s first particle size: 1-50 µm; see Abstract). Thus, adding particles (B) of Hakata to the composition of Ueshima would involve adding particles (B) with respect to the “first magnetic particles” of Ueshima, in view of particles (B) of Hakata being added with respect to particles (A) of Hakata.
Hakata teaches that adding particles (B) in the above amount with the above average particle diameter allows for a sufficiently low residual magnetization value, which allows for preventing agglomeration between the particles (B) [0039]. In the MR fluid, particles (B) are adhered onto a part of the surface of magnetic particles (A), or present between magnetic particles (A), thereby preventing adhesion between magnetic particles (A) [0039]. As a result, the MR fluid shows excellent fluidity and dispersibility without increase in viscosity [0039]. Adding particles (B) would effectively be a third set of particles if added to Ueshima, meeting the claimed “third particles”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ueshima’s MR fluid to include the particles (B) from Hakata’s MR fluid, as doing would allow for excellent fluidity and dispersibility, while avoiding 
Regarding claim 2, Ueshima and Hakata teach the MR fluid as applied to claim 1 above.
Ueshima teaches, in example C (see Table 1) that the mass fraction of the second particles is 5%, meaning that the mass fraction of the first particles is 95% (i.e. 100%-5%). 
Adding the particles (B) of Hakata to the composition of Ueshima would be with respect to the first particles (see discussion in rejection of claim 1 above). Hakata teaches that the blending ratio of particles (B) to particles (A) would be from 0.8:100 to 15:100. In the interest of calculation simplicity to demonstrate overlapping ranges, only one value, of 1:100, will be chosen; using a blending ratio of 1:100 would mean that for a given first particle (i.e. particle (A)) amount of 95 wt%, 95/100 or 0.95 wt% of particles (B) would be added. Therefore, the resulting ratio of third particles (i.e. particles (B)) to second particles would be approximately about 0.95%/5%, or 0.19. Thus, the resulting combination of Ueshima with Hakata would result in an overlapping mass ratio for the ‘third particles’ to the ‘second particles’.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claim 3, Ueshima and Hakata teach the MR fluid as applied to claim 1 above.
Ueshima is silent regarding the ‘third particles’. As discussed in the rejection of claim 1 above, Hakata’s particle (B) meets the claimed ‘third particles’; in one embodiment, Hakata teaches that fine magnetic particles (B) is magnetite [0097], meeting the claimed limitation of “the third particles are magnetite particles”.
Regarding claim 4, Ueshima and Hakata teach the MR fluid as applied to claim 1 above.
Ueshima teaches that the second magnetic particles preferably have a surface modified layer that enhances the hydrophobicity of the particle surfaces [0030], meeting the claimed “more hydrophobic” limitation in claim 4, because “enhanced hydrophobicity” means that the particle surfaces are more hydrophobic.
Regarding claim 5, Ueshima and Hakata teach the MR fluid as applied to claim 1 above. Ueshima teaches that although generally oils and other (nonpolar) dispersion mediums are preferred [0030], [0032], which means that using a hydrophobic (i.e. lipophilic) [0030] dispersion medium would be preferred, in other embodiments in the case in which water is used as a dispersion medium, the surface modified layer must have an affinity for water (i.e. hydrophilic, ergo lipophobic), meeting the claimed “more hydrophilic” limitation in claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735